FIRST COMMUNITY CORPORATION
2006 NON-EMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN
Adopted as of September 30, 2006


1.          PURPOSE

  The Plan is hereby established to permit non-employee directors of First
Community Corporation and its subsidiaries, in recognition of their
contributions to the Corporation and such subsidiaries, to receive Shares in the
manner described below. The Plan is intended to enable the Corporation to
attract, retain and motivate qualified directors and to enhance the long-term
mutuality of interest between directors and shareholders of the Corporation. The
purpose of the Plan is to provide non-employee directors of the Corporation with
an opportunity to defer their cash Compensation for Corporation stock.



2.          EFFECTIVE DATE

             (a)       This Plan shall become effective on August 15, 2006.


3.          DEFINITIONS

             In this Plan, the following definitions apply:

             “Account” means the account maintained by the Corporation for
deferred stock units credited under Section 6.

             “Administrator” means the Secretary of the Corporation, or a
designated third party administrator.

  “Annual Deferral Amount” shall mean that portion of a Participant’s director
fees that a Participant defers in accordance with Section 5 for any one Plan
year, without regard to whether such amounts are withheld and credited during
such Plan year. In the event of a Participant’s Retirement, Disability, Death or
other separation from service with the Corporation and all subsidiaries prior to
the end of a Plan year, such year’s Annual Deferral Amount shall be the actual
amount withheld prior to such event.


             “Board” means the board of directors of the Corporation.

  “Change in Control” shall mean any “change in control event” as defined in
accordance with Code Section 409A and related Treasury guidance and Regulations.


  “Compensation” shall mean the annual retainer fees earned by a non-employee
director for service as a director of the Corporation or any subsidiary, the
annual retainer fee, if any, earned by a non-employee director for service as a
member of a committee of the Board or of the board of directors of any
subsidiary; and any fees earned by a non-employee director for attendance at
meetings of the Board or the board of directors of any subsidiary and of any of
their committees.


             “Corporation” means First Community Corporation, a South Carolina
corporation, and its successors.

  “Deferral Account” shall mean (i) the sum of all of a Participant’s Annual
Deferral Amounts, plus (ii) amounts credited or debited to the Participant’s
Deferral Account in accordance with this Plan, less (iii) all distributions made
to the Participant or his or her beneficiary pursuant to this Plan that relate
to his or her Deferral Account.


1

--------------------------------------------------------------------------------

FIRST COMMUNITY CORPORATION
2006 NON-EMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN
Adopted as of September 30, 2006

  “Deferred stock unit” means a credit to a Participant’s account under Section
6(c) that represents the right to receive a number of Corporation shares based
on the deferred amount divided by the Fair Market Value of one share as of the
date the account is credited.


  “Disability” or “Disabled” shall mean that a Participant is (i) unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident or health plan
covering employees of the Participant’s employer. For purposes of this Plan, a
Participant shall be deemed Disabled if determined to be totally disabled by the
Social Security Administration, or if determined to be disabled in accordance
with the applicable disability insurance program of such Participant’s employer,
provided that the definition of “disability” applied under such disability
insurance program complies with the requirements in the preceding sentence.


             “Effective Date” means August 15, 2006.

  “Fair Market Value” shall mean on any date, with respect to a Share, the
closing price of a Share as reported by the NASDAQ Stock Market (or the exchange
on which the Shares then trade) on the next preceding date on which there was
such a trade.


  “Non-employee director” means a member of the Board who is not also an
employee of the Corporation or any subsidiary or other affiliate of the
Corporation.


             “Participant” means each non-employee director who elects to defer
Compensation under this Plan.

  “Plan” means this First Community Corporation 2006 Non-Employee Director
Deferred Compensation Plan, as it may be amended from time to time.


  “Retire” or “Retired” or “Retirement” shall mean separation from service as a
director with the Corporation and all subsidiaries, as provided in the Bylaws of
First Community Corporation, Article 3, Section 6.


             “Share” means a share of common stock of the Corporation.

  “Termination of the Plan” shall mean a determination by the Board that (i) all
of its Participants shall no longer be eligible to participate in the Plan, (ii)
no new deferral elections for such Participants shall be permitted, and (iii)
such Participants shall no longer be eligible to receive Corporation
contributions under this Plan.


  “Unforeseeable Emergency” shall mean a severe financial hardship of the
Participant or his or her beneficiary resulting from (i) an illness or accident
of the Participant or beneficiary, the Participant’s or beneficiary’s spouse, or
the Participant’s or beneficiary’s dependent (as defined in Code Section
152(a)), (ii) a loss of the Participant’s or beneficiary’s property due to
casualty, or (iii) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant or the Participant’s beneficiary, all as determined in the sole
discretion of the Board



2

--------------------------------------------------------------------------------

FIRST COMMUNITY CORPORATION
2006 NON-EMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN
Adopted as of September 30, 2006

             but such determination to be made in compliance with Code Section
409A and related Treasury guidance and Regulations.


4.          ADMINISTRATION

  The Board and, subject to the oversight of the Board, the Administrator shall
have authority to administer the Plan, including conclusive authority to
construe and interpret the Plan, to establish rules, policies, procedures,
forms, and notices for use in carrying out the Plan, and to make all other
determinations necessary or desirable for administration of the Plan.



5.          ELECTION TO DEFER COMPENSATION

  On or before December 31 of any calendar year, a non-employee director may
elect to defer receipt of all or any part of any Compensation payable in respect
of the calendar year following the year in which such election is made, and to
have such amounts credited to a Deferral Account. Any person who shall become a
non-employee director during any calendar year may elect, not later than the
30th day after his or her term as a director begins, to defer payment of all or
any part of his or her Compensation payable for the portion of such calendar
year following such election.


  (a) Amount of Deferral. A non-employee director may elect to defer receipt of
all or a specified portion of the annual Compensation otherwise thereafter
payable to such director into Corporation stock.


  (b) Manner of Electing Deferral. An election to defer Compensation shall be
made by giving written notice to the Administrator in the form approved by the
Administrator. Such notice shall include:


  (1) the percentage of Compensation to be deferred, and


  (2) an election for the account to be settled in a lump-sum payment.


  (c) Time of Election; Effectiveness;


  (1) An election to defer Compensation for a calendar year of service shall be
made by a non-employee director prior to the right to receive any Compensation
for such calendar year of service. An election to defer must be made before the
end of the Participant’s taxable year preceding such calendar year of service
(service period).


  (2) Deferral elections for a calendar year are irrevocable and expire at the
end of each year.



6.          DEFERRED COMPENSATION ACCOUNT

  (a) Establishment of Account. The Corporation will maintain a Deferred Account
for each Participant.


  (b) Deferred Stock Unit Account. Participants are electing to defer
Compensation in the form of stock; a number of deferred stock units will be
credited to the Participant’s account at the time such Compensation would
otherwise have been payable absent the election to defer, equal to (i)




3

--------------------------------------------------------------------------------

FIRST COMMUNITY CORPORATION
2006 NON-EMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN
Adopted as of September 30, 2006

  the otherwise payable amount divided by (ii) the Fair Market Value of a Share
on the last trading day preceding the credit date. In addition, on each date on
which a cash dividend is payable on the shares, the Participant’s account shall
be credited with a number of deferred stock units equal to (i) the per share
cash dividend times the number of deferred stock units then credited to the
account, divided by (ii) the Fair Market Value of a Share on the last trading
day preceding the dividend payment date. Accounts shall be credited with
fractional deferred stock units, rounded to the third decimal place.


  (c) Adjustments. In the event that any stock dividend, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination, exchange of shares, or other similar event affects the
Shares such that an adjustment is required to preserve, or to prevent
enlargement of, the benefits or potential benefits made available under the
Plan, then the Administrator shall adjust the number and kind of shares which
thereafter may be awarded under the Plan so that an enlargement of the benefits
or potential benefits under the Plan does not occur.


  (d) Unfunded Status. The Corporation shall be under no obligation to establish
a fund or reserve in order to pay the benefits under the Plan. The Deferral
Account represents a contractual obligation of the Corporation to deliver Shares
to a director as provided herein. The Corporation has not segregated or
earmarked any Shares or any of the Corporation’s assets for the benefit of a
director or his/her beneficiary or estate, and the Plan does not, and shall not
be construed to, require the Corporation to do so. The director and his/her
beneficiary or estate shall have only an unsecured, contractual right against
the Corporation with respect to any deferred stock units granted or amounts
credited to a Participant’s Deferral Account; hereunder, and such right shall
not be deemed superior to the right of any other creditor. Deferred stock units
shall not be deemed to constitute options or rights to purchase Shares.



7.          VALUATION

  The value of an account as of any date on which a settlement payment is to be
made under Section 8 shall be an amount equal to the number of deferred stock
units then credited to the account.



8.           SETTLEMENT AT TERMINATION OF SERVICE AS A DIRECTOR

  (a) Lump Sum. On the 30th day (or the following business day if the 30th day
is not a business day) following termination of service on the Board and on the
board of directors of all of the Corporation’s subsidiaries, a Participant shall
receive his entire deferred balance in a lump sum of Shares.


  (b) Payment on Death. In the event of a Participant’s death, an amount of
Shares equal to the remaining value of the deferred stock unit account as
determined in Section 7 shall be paid in a single payment to the Participant’s
estate or permitted designated beneficiary on the 30th day following the
Participant’s death (or the following business day if the 30th day is not a
business day) .




4

--------------------------------------------------------------------------------

FIRST COMMUNITY CORPORATION
2006 NON-EMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN
Adopted as of September 30, 2006

  (c) Change in Control. Upon a Change in Control, Participants will receive a
number of Shares (or shares of the acquiring company) equal to their deferred
stock unit account balance upon the closing of the Change in Control transaction
or, if there is no closing date, then on the 60th day following the Change in
Control.


  (d) Disability. Upon Disability, Participants will receive a number of Shares
equal to their deferred stock unit account balance on the 30th day (or the
following business day if the 30th day is not a business day) following the
Disability event.


  (e) No early withdrawal. No withdrawal may be made from a Participant’s
account except as provided in this Section 8 or for an “Unforeseeable Emergency”
as defined in Section 3 of this Plan. In the event of an Unforeseeable
Emergency, a Participant will receive a number of Shares up to the amount
reasonably necessary to satisfy the emergency need (which may include amounts
necessary to pay any Federal, state, or local income taxes or penalties
reasonably anticipated to result from the distribution) of the deferred stock
unit account as determined in Section 6. Such amount shall be paid in a single
payment one month from such Unforeseeable Emergency. Payments for an
Unforeseeable Emergency shall not cancel the Participant’s annual election to
defer compensation.


  (f) Stock settlement only. Settlement of accounts under this Plan shall be
made only in Shares.



9.           BENEFICIARY DESIGNATION

  Participants may designate a beneficiary to be paid any amounts remaining
unpaid under this Plan on the death of the Participant, provided that such
designation will only be given effect if the designation is expressly authorized
as a non-testamentary transfer under applicable laws of descent and distribution
as determined by the Administrator.


  Beneficiary designations shall be subject to such forms, requirements and
procedures as the Administrator may establish from time to time.



10.       NON-ASSIGNABILITY

  The right of a Participant to receive any unpaid portion of the Participant’s
account may not be assigned or transferred except by will or the laws of descent
and distribution (including permitted beneficiary designations under Section 9),
and may not be pledged or encumbered or be subject to attachment, execution, or
levy of any kind.



11.       AMENDMENT AND TERMINATION

  This Plan may be amended, modified or terminated by the Board at any time,
provided that no such amendment, modification or termination shall, without the
consent of a Participant,




5

--------------------------------------------------------------------------------

FIRST COMMUNITY CORPORATION
2006 NON-EMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN
Adopted as of September 30, 2006

             adversely affect such Participant’s rights with respect to amounts
accrued in the Participant’s account.


12.       GOVERNING LAW

  This Plan and all actions taken under it shall be governed by the laws of the
State of South Carolina, without reference to conflict of law principles.



13.       SEVERABILITY

  If any provision of this Plan shall be deemed illegal or invalid for any
reason, such illegality or invalidity shall not affect the remaining provisions
of the Plan, but shall be fully severable.



14.       COMPLIANCE

  Status of Plan. The Plan is intended to be a plan that is not qualified within
the meaning of Code Section 401(a) and that “is unfunded and is maintained by an
employer primarily for the purpose of providing deferred Compensation for a
select group of management or highly compensated employees” within the meaning
of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan shall be
administered and interpreted (i) in a manner consistent with that intent, and
(ii) in accordance with Code Section 409A and related Treasury guidance and
Regulations.


  The Administrator is authorized to take such steps as may be necessary
including, without limitation, delaying effectiveness of a Participant’s
election or delaying settlement of an account, in order to ensure that this Plan
and all actions taken under it comply with any law, regulation, or listing
requirement which the Administrator deems applicable or desirable, including the
exemption provided by Rule 16b-3 under the Securities Exchange Act of 1934,
provided that any such step shall be limited by and made in accordance with Code
Section 409A and related Treasury guidance and Regulations.





6